Filed 04/16/19                                                Case 19-11528                                                               Doc 6
     EDC.003−088                                                                                                               USBC,EDCA
     Order Re: Chapter 13 Plan Payments, Adequate Protection Payments, and Employer Payment Advices
     (v.8.14)



                                        UNITED STATES BANKRUPTCY COURT
                                             Eastern District of California


                                     ORDER RE: CHAPTER 13 PLAN PAYMENTS,
                                     ADEQUATE PROTECTION PAYMENTS, AND
                                         EMPLOYER PAYMENT ADVICES

     In re
                                                                                                                  Case Number
                Cathy Ann Green
                                                                                                           19−11528 − B − 13
                                                                                         Debtor(s).


     IT IS HEREBY ORDERED:

         1.     Plan payments by the debtor to the trustee shall begin the 25th day of the month following the filing of the petition.
         2.     Beginning the calendar month following the filing of the petition, the adequate protection payments required by 11
                U.S.C. §1326(a)(1)(C) and the proposed plan shall be paid by the trustee, not the debtor, to the creditor.
         3.     If an ongoing mortgage/contract installment payment on a claim classified in Class 1 first falls due after the petition is
                filed and during the first calendar month of the case, the debtor shall make that installment payment directly to the
                Class 1 claim holder. The debtor shall provide evidence of all such payments to the trustee at the meeting of creditors.
         4.     If a contract installment payment on a claim of the type described in 11 U.S.C. §1326(a)(1)(C) first falls due after the
                petition is filed and during the first calendar month of the case, the debtor shall make the adequate protection payment
                proposed in the plan directly to the claim holder. If no plan has been filed at the time such installment payment falls
                due, the debtor shall make the contract installment payment as the adequate protection payment. The debtor shall
                provide evidence of all such payments to the trustee at the meeting of creditors.
         5.     Adequate protection payments pursuant to 11 U.S.C. §1326(a)(1)(C) and the proposed plan, will be paid once the
                claim holder has filed a proof of claim. No adequate protection payments shall be paid for periods prior to the filing of a
                proof of claim.
         6.     Employer payment advices or other evidence of payments from an employer shall not be filed with the court. Instead,
                the documents required by 11 U.S.C.§521(a)(1)(B)(iv) shall be provided by the debtor to the chapter 13 trustee not
                later than seven (7) days before the date first set for the meeting of creditors.
         7.     On appropriate motion, and after notice and a hearing, this order may be modified by the court.

     Dated: 4/16/19                                                      FOR THE COURT
                                                                         Wayne Blackwelder Clerk,
                                                                         BY: ltrf , Deputy Clerk
                                                                         U.S. Bankruptcy Court
                                                                         Robert E. Coyle United States Courthouse
                                                                         2500 Tulare Street, Suite 2501
                                                                         Fresno, CA 93721−1318
                                                                         (559) 499−5800

     The Deputy Clerk whose ID appears above certifies that on 4/16/19 , a copy of this order was returned to the filing party.
